___________

                           No. 95-1437
                           ___________


Larry Crossley,                 *
                                *
           Appellant,           *
                                *   Appeal from the United States
     v.                         *   District Court for the
                                *   Northern District of Iowa.
Liberty Bank & Trust Co.,       *
formerly known as Forest City   *        [UNPUBLISHED]
Bank & Trust Co.; Thomas J.     *
Hromatka, C.E.O.; Hertz Farm    *
Management Inc.; Gary Loos, as *
Receiver; Farmers Coop          *
Association Forest City; Farmers*
Co-op Elevator Co. Thompson;    *
Farmers Co-op Elevator Co.      *
Leland; Don Severson; Gary      *
Sterling; Ronald G. Pyle; Ronald*
Penning, and yet to be named    *
John Does,                      *
                                *
           Appellees.           *

                           __________

                  Submitted:   December 29, 1995

                      Filed: January 10, 1996
                            __________

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.

                           ___________


PER CURIAM.


     Larry Crossley appeals from the district court's1 orders
granting summary judgment in favor of defendants, and denying his
motion for reconsideration. Having carefully reviewed the record

     1
      The Honorable Mark W. Bennett, United States District Judge
for the Northern District of Iowa.
and the parties' briefs, we conclude the judgment of the district
court was correct. Accordingly, we affirm. See 8th Cir. R. 47B.

     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-